HARRIS, Chief Judge.
Scott MacIntyre pled no contest to a charge of aggravated assault in exchange for a promise of three years’ probation with no jail time. As conditions of his probation, the trial court prohibited MacIntyre from consuming any alcohol and from entering any bar or liquor lounge without permission from his probation officer. MacIntyre argues on appeal that, because these conditions are not related to the crime involved, they are invalid. We agree.
Nothing in the record indicates the consumption of alcohol had^anything to do with this assault. We therefore reverse as to the alcohol related conditions based on the reasoning set forth in our recent opinion in Grate v. State, 623 So.2d 591 (Fla. 5th DCA1993).
REVERSED as to the alcohol related conditions of probation.
PETERSON and DIAMANTIS, JJ., concur.